Eurocraft Millwork, Inc. v B&B Constr., Inc. (2019 NY Slip Op 04283)





Eurocraft Millwork, Inc. v B&B Constr., Inc.


2019 NY Slip Op 04283


Decided on May 30, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 30, 2019

Friedman, J.P., Gische, Webber, Gesmer, Moulton, JJ.


9484N 654311/12

[*1] Eurocraft Millwork, Inc., et al., Plaintiffs-Appellants,
vB & B Construction, Inc., et al., Defendants-Respondents.


Sheats & Bailey, PLLC, Liverpool (Jason B. Bailey of counsel), for appellants.
Pick & Zabicki, LLP, New York (Eric C. Zabicki of counsel), for respondents.

Order, Supreme Court, New York County (Melissa Crane, J.), entered July 26, 2018, which denied plaintiffs Eurocraft Millwork, Inc. and McEvoy Interiors, Inc.'s motion to amend the complaint, unanimously affirmed, without costs.
Inasmuch as the claim against defendants' counsel alleging disbursement of trust funds in violation of Lien Law article 3A is time barred (see Lien Law § 77[2]), leave to add it to the complaint was properly denied (see Tabolt v KMZ Enters., 52 AD2d 995 [3d Dept 1976], affd 43 NY2d 687 [1977]; MBIA Ins. Corp. v
Greystone & Co., Inc., 74 AD3d 499 [1st Dept 2010]). Further, the relation-back doctrine does not apply here (see Higgins v City of New York, 144 AD3d 511, 513 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 30, 2019
CLERK